Citation Nr: 1647235	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for lumbar degenerative disc disease.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

5.  Entitlement to service connection for erectile dysfunction.

(The issues of entitlement to service connection for a cervical spine disorder, for a thyroid nodule and residuals of thyroidectomy, for left and right upper extremity nerve disorders, and for left and right lower extremity nerve disorders remain on appeal, but are not addressed in this decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to April 1986.  

The issues of entitlement to service connection for tinnitus, for an acquired psychiatric disorder, and for erectile dysfunction come before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2016, which granted a joint motion for partial remand vacating that part of a May 2015 Board decision denying these issues and remanding them for additional development.  These issues initially arose from an April 2014 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The lumbar spine disability appeal arose from a May 2014 rating decision, was remanded by the Board in May 2015 to be addressed in a statement of the case, and was perfected by correspondence received by VA in December 2015.  The issue was certified for appellate review in January 2016.  

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that correspondence has been received clarifying that the Veteran's attorney has limited representation that includes the issues addressed in this decision and the issues of entitlement to service connection for a cervical spine disorder, for a thyroid nodule and residuals of thyroidectomy, for left and right upper extremity nerve disorders, and for left and right lower extremity nerve disorders that were remanded by the Board for additional development in May 2015.  The attorney specifically withdrew from representation of any remaining left knee disability issues in May 2016.  Although the attorney has retained representation over these previously remanded issues, VA records show they are undergoing additional development and that they have not been recertified to the Board for review at this time.  As such, they are addressed here for administrative clarification purposes only.

The issues of entitlement to service connection for a lumbar spine disability, for tinnitus, for an acquired psychiatric disorder, and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2012 rating decision service connection for lumbar degenerative disc disease was denied on the basis that the evidence demonstrated the present disorder was not related to service.

2.  Evidence added to the record since the April 2012 rating decision raises a reasonable possibility of substantiating the previously denied claim.



CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for lumbar degenerative disc disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An April 2012 rating decision denied service connection for lumbar degenerative disc disease.  The RO granted service connection for thoracic spine degenerative disc disease, but found the evidence demonstrated the Veteran's lumbar degenerative disc disease was not related to service.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence added to the record since the April 2012 rating decision includes new information from the Veteran concerning his claim.  In statements and testimony provided in support of his claim the Veteran reported having sustained back injuries in service.  A May 2014 private medical opinion indicated that if an injury to the thoracic spine has been accepted then it is as likely as not that the Veteran's lumbar disc disease is related to the thoracic spine injury.  An October 2015 VA examination included an opinion that a review of the available medical records and the Veteran's verbal history revealed it was evident his present lumbar spine condition was less likely proximately due to or the result of his service-connected thoracic spine condition.  

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The previously denied claim as to this matter is reopened.


ORDER

The application to reopen a service connection claim for lumbar degenerative disc disease is granted.


REMAND

The Court has incorporated the terms of a joint motion for partial remand and has found that additional medical opinions are required to determine whether the Veteran has tinnitus related to his military service, whether his acquired psychiatric condition including depression and anxiety is related to his military service, and whether his erectile dysfunction is related to service including as secondary to an acquired psychiatric disorder.  The Board notes that in October 2016 the Veteran provided additional arguments in support of his appeal and a copy of a medical study in support of his tinnitus claim.  VA treatment reports added to the record also include an October 12, 2016, mental health outpatient note noting the Veteran felt his issues stemmed from molestation as a child.  Therefore, a remand as to these matters is required.

As to the lumbar spine disability issue on appeal, the Board finds that further development is required prior to appellate review.  The available evidence includes conflicting medical opinions as to whether the Veteran's present lumbar spine disability is related to injuries sustained in service and/or to his service-connected thoracic spine disability.  A May 2014 private medical opinion determined that it was as likely as not that his lumbar disc disease was related to his thoracic spine injury.  However, an October 2015 VA physician assistant found the evidence demonstrated his present lumbar spine condition was less likely proximately due to or the result of his service-connected thoracic spine condition.  It is significant to note that service treatment records include reports of muscle spasm in December 1982 and back pain with radiating pain to the legs in January 1985.  The Veteran has challenged the adequacy of the October 2015 opinion and the examiner's qualifications to provide the medical opinion necessary in this case.

VA's duty to assist the Veteran includes obtaining thorough and contemporaneous examinations or opinions where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Additional VA examinations and/or medical opinions are required in this case.  See also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Prior to any examination or medical opinion, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a tinnitus disability, either presently or at any time during this appeal, that:

a. had its onset in service, or
b. is etiologically related to his active service.  

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's credible report of symptom manifestations and the medical study received in October 2016.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disorder, to include depression and anxiety, that:

a. had its onset in service, or
b. is etiologically related to his active service.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Upon completion of directive #3, obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction:

a. had its onset in service,
b. is etiologically related to his active service,
c. was caused by a service-connected acquired psychiatric disorder including treatment for any such disorder, or
d. was permanently aggravated by a service-connected acquired psychiatric disorder including treatment for any such disorder.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for a VA examination by an appropriate physician for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present lumbar spine disability that:

a. had its onset in service,
b. is etiologically related to his active service,
c. was caused by his service-connected thoracic spine degenerative disc disease, or
d. was permanently aggravated by his service-connected thoracic spine degenerative disc disease.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.


6.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


